Wilmington Sav. Fund Socy., FSB v Helal (2022 NY Slip Op 07260)





Wilmington Sav. Fund Socy., FSB v Helal


2022 NY Slip Op 07260


Decided on December 21, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on December 21, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LINDA CHRISTOPHER
LARA J. GENOVESI
HELEN VOUTSINAS, JJ.


2020-04998
 (Index No. 705586/13)

[*1]Wilmington Savings Fund Society, FSB, etc., respondent, 
vKazi Helal, appellant, et al., defendants.


Fadullon Dizon Krul, LLP, Jericho, NY (Juan Paolo F. Dizon and Alexander Krul of counsel), for appellant.
Fein, Such & Crane, LLP (D.J. & J.A. Cirando, PLLC, Syracuse, NY [John A. Cirando, David P. Case, and Rebecca L. Konst], of counsel), for respondent.

DECISION & ORDER
In an action to foreclose a mortgage, the defendant Kazi Helal appeals from an order of the Supreme Court, Queens County (Mojgan C. Lancman, J.), entered June 23, 2020. The order, insofar as appealed from, denied those branches of that defendant's motion which were to vacate or resettle an order and judgement of foreclosure and sale (one paper) of the same court entered May 24, 2019.
ORDERED that the appeal is dismissed as academic, without costs or disbursements.
In light of our determination on a related appeal (see Wilmington Sav. Fund Socy., FSB v Helal, ___ AD3d ___ [Appellate Division Docket No. 2019-08477; decided herewith]), this appeal has been rendered academic.
DILLON, J.P., CHRISTOPHER, GENOVESI and VOUTSINAS, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court